Name: Commission Regulation (EEC) No 566/92 of 5 March 1992 amending Regulation (EEC) No 3745/91 laying down detailed rules for the application in the pig meat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 6. 3 . 92No L 61 / 18 COMMISSION REGULATION (EEC) No 566/92 of 5 March 1992 amending Regulation (EEC) No 3745/91 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 die levies on certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as amended by Regulation (EEC) No 3588/91 (2), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3588/91 , as amended by Regulation (EEC) No 282/92 (3), to 1992 the application of Regulation (EEC) No 3834/90 ; Whereas Commission Regulation (EEC) No 3745/91 of 18 December 1991 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing coun ­ tries (4), lays down in Article 5 that import licences shall be valid for 90 days from the date of actual issue ; whereas, in view of the length of the second period of the staggering of the fixed amounts set out in Article 2, a corresponding period of licence validity should be fixed ; Whereas Commission Regulation (EEC) No 565/92 of 5 March 1992 laying down for the period 1 March to 30 June 1992 certain rules in respect of the system of generalized tariff preferences applicable in the pigmeat sector as a result of implementing the Interim Agree ­ ments concluded with the Republic of Poland, the Repu ­ blic of Hungary and the Czech and Slovak Federal Repu ­ blic (*), reduces the size of the fixed amounts to accom ­ modate the implementation of the Association Agreement with Poland, Czechoslovakia and Hungary on 1 March 1992 ; whereas it is therefore not appropriate to carry over to the second prior of 1992 any quantity originally allotted to the first period of 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3745/91 is hereby amended as follows : 1 . the following subparagraph is added to Article 4 (5) : 'However, if the overall quantity for which applications have been submitted is less than the quantity available for the first period of 1992 as defined in Article 2, no remaining quantity shall be added to the quantity available in respect of the following period.' ; 2. the first sentence of Article 5 is replaced by the follo ­ wing text : 'Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences issued in respect of imports to be made during the period 1 March to 30 June 1992 shall be valid for 120 days from the date of actual issue, and import licences issued in respect of imports to be made during the other periods specified in Article 2 shall be valid for 90 days from the date of actual issue.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . 0 OJ No L 341 , 12. 12. 1991 , p. 6. (J) OJ No L 31 , 7 . 2. 1992, p. 1 . (4) OJ No L 352, 21 . 12. 1991 , p. 48 . (*) See page 16 of this Official Journal .